Citation Nr: 0602318	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1965 to December 1966, appealed that decision to BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

In December 2004, the Board remanded the case for further 
development.  However, the Board finds that this appeal must 
be REMANDED again via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

The Board remanded the veteran's appeal in December 2004 in 
order for the AMC to review evidence in the form of Internet 
medical publications submitted by the veteran which he argued 
refuted some findings set forth in a May 2003 VA examination 
report.  In addition, the AMC was asked to request from the 
veteran the names of any health care providers that treated 
him for his coronary artery disease; and also to provide 
medical authorizations for any records associated with such 
treatment.  The Board specifically requested that 
authorizations be obtained from the veteran for medical 
providers referenced in the claims file, including 
Dr. Wilson, John G. Chenardes, M.D., and Christopher Bonnet, 
M.D. at Allegheny General Hospital, as well as from Dr. 
Polisky at Washington Hospital and Dr. Vora in Waynesburg, 
Pennsylvania.  

In March 2005, the AMC sent a letter, with authorizations, to 
the veteran requesting the information sought in the December 
2004 remand.  An August 2005 Supplemental Statement of the 
Case (SSOC) later reported that no response was received to 
this request.  The veteran was provided a copy of the SSOC in 
September 2005, at which time he was informed that he had 60 
days in which to make any comments or provide additional 
information before his appeal would be returned to the Board.  

In late October 2005, the AMC received a statement from the 
veteran disagreeing with the August 2005 SSOC.  With the 
statement, the veteran enclosed signed medical authorizations 
for Dr. Wilson, Dr. Chenardes, Dr. Bonnet, Dr. Polisky and 
Dr. Vora, as well as an authorization for medical records 
from Greene County Memorial Hospital that referenced 
Washington Hospital and Allegheny General Hospital.  The 
veteran also attached additional medical publications from 
the Internet in support of his claim.      

As the Board previously stated, the veteran's private medical 
records may prove to be relevant and probative to the 
veteran's appeal, which is the reason why the Board requested 
that they be associated with the claims file.  Since the 
veteran provided the authorizations within 60 days of the 
September 2005 SSOC notice, the AMC should attempt to obtain 
and associate these records with the claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  



Accordingly, the case is REMANDED for the following actions:

Utilizing the authorizations provided 
by the veteran, the AMC should obtain 
and associate the veteran's treatment 
records from Dr. Wilson, John G. 
Chenardes, M.D., and Christopher 
Bonnet, M.D. at Allegheny General 
Hospital, as well as from Dr. Polisky 
at Washington Hospital and Dr. Vora in 
Waynesburg, Pennsylvania.  In addition, 
the AMC should obtain any other medical 
records of the veteran from Greene 
County Memorial Hospital, Allegheny 
General Hospital and Washington 
Hospital.  

When the development requested has been completed, the case 
should be reviewed by the AMC on the basis of all additional 
evidence including that added to the record since the 
September 2005 Supplemental Statement of the Case (SSOC).  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a SSOC and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

